Title: To George Washington from Arthur St. Clair, 24 June 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Philadelphia June 24th 1781
                        
                        I have now the Satisfaction to inform your Excellency that a Bill passed the Legislature of this State
                            Yesterday from which there is Reason to expect that a considerable Reinforcement will be added to the Line. The Principle
                            of it is to oblige the Classes of the Inhabitants to find a Man each, and in case of Delinquency the County Commissioner
                            is required to provide one, without limitation of Price. The whole demanded is twenty seven hundred, much short of the
                            Deficiency in the Quota, but they could not be brought to fix upon a greater Number, and it has indeed cost very great
                            Pains to bring them to this. could these however be sent immediately into the Field they might be of great Use, but I fear
                            they will be much delayed on Account of Cloathing and Camp Equipage—The State has not, and I believe cannot procure,
                            either; nor is there any Cloathing in the public Store here, nor Camp Equipage with the Quarter Master.
                        Letters from General Weedon of the 16th say that Lord Cornwallis was falling back towards Richmond, and the
                            Marques following him he had advanced to Goochland Court House, but there are Reports of a later Date that place Lord
                            Cornwallis on the south side of James River & the Marquis on the North with five Miles only betwixt the Main Body
                            of either Army.
                        I beg leave to put your Excellency in mind of Mr Bighams Court Martial, which was somehow forgot when I left
                            Head Quarters. I have the Honor to be with the greatest Respect Sir Your Excellencys most obedient Servant


                        
                            Ar. St Clair 
                        
                        
                            Mr Morris has proposed to furnish the whole of the Supplys demanded by Congress from the State provided
                                the Assembly will give him the Management of the Paper Money that will be brought into the Treasury by the Tax Bill
                                just passed and issue no more of any kind, and it is not doubted they will close with him.
                        
                    